Citation Nr: 0507705	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of an 
anterior cruciate ligament deficiency, status post total left 
knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active service from June 1980 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2004, the Board remanded the veteran's 
appeal for further development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

While the appeal was in remand status, VA obtained the 
veteran's treatment records from the Charleston VA Medical 
Center dated from March to July 2004.  Tellingly, these 
records show the veteran's repeated complaints of increased 
and persistent left knee pain, both before and after a recent 
May 2004 twisting injury.  

The Board cannot tell from the existing record whether these 
problems represent a permanent worsening of the veteran's 
left knee problems, as opposed to a temporary worsening.  
Moreover, the earlier March 2002 and May 2003 VA examinations 
do not shed any light on this question.

Given the above change in circumstances, the Board finds that 
the existing record does not include sufficient medical 
information to determine whether the veteran's left knee 
disability know includes chronic severe painful motion or 
chronic weakness in the left leg.  38 C.F.R. §§ 3.326, 4.71a, 
Diagnostic Code 5055 (2004); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Therefore, a remand for a VA 
examination is required.  38 U.S.C.A. § 5103A(d) (West 2002).

Next, the Board notes that a review of the record on appeal 
shows that the veteran claims that his service-connected left 
knee disorder interferes with his employment.  Therefore, on 
remand, the RO should also consider whether he meets 
38 C.F.R. § 3.321(b)(1) (2004) criteria for submission of his 
claim to the Director of Compensation and Pension for extra-
schedular consideration.

Given the above development, on remand, the RO should also 
provide the veteran with updated Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), notice.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the current severity of his 
service-connected anterior cruciate 
ligament deficiency, status post total 
left knee arthroplasty.  The claims 
folders are to be made available to the 
orthopedist for review in conjunction 
with the examination.  In accordance with 
the latest AMIE worksheet for knee 
replacements, the examiner is to provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of all current adverse 
symptomatology related to service 
connected disability.  The examiner's 
report must include an opinion as to 
whether the veteran's anterior cruciate 
ligament deficiency, status post total 
left knee arthroplasty, results in 
chronic severe painful motion or chronic 
weakness in the left leg.

2.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

3.  If additional evidence or information 
received triggers a need for further 
development under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken.  See 
Quartuccio; 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim.  The readjudication should include 
a discussion of whether the veteran meets 
38 C.F.R. § 3.321 criteria for submission 
of his claim to the Director of 
Compensation and Pension for extra-
schedular consideration.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


